        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 1 of 9. PageID #: 47



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
UNITED STATES OF AMERICA,                     )          CASE NO.: 4:19-cr-309
                                              )
       Plaintiff,                             )          JUDGE SARA LIOI
                                              )
-vs-                                          )
                                              )
DEVONTAE WESSON,                              )          DEFENDANT’S MOTION TO
                                              )          SUPPRESS PHYSICAL EVIDENCE
       Defendant.                             )
       Now comes Defendant, Devontae Wesson, by and through undersigned counsel, and

hereby respectfully moves this Court for an order suppressing any and all physical evidence

seized from the residence on Ferndale Avenue SW, Warren, Ohio, which the government may

seek to introduce at trial, on the grounds that said evidence was gathered as a result of a

succession of unconstitutional searches, in violation of the rights guaranteed to Defendant by the

Fourth Amendment to the United States Constitution.

                                                      Respectfully submitted,


                                                        /s/ - Michael J. Goldberg
                                                      MICHAEL J. GOLDBERG (0040839)
                                                      THE GOLDBERG LAW FIRM, LLC
                                                      323 Lakeside Avenue, Suite 450
                                                      Cleveland, OH 44113
                                                      Tel: 216-696-4514
                                                      Fax: 216-781-6242
                                                      goldberg@goldberg-lawfirm.com
                                                      Attorney for Defendant
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 2 of 9. PageID #: 48



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing have been filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                                       /s/ - Michael J. Goldberg
                                                     MICHAEL J. GOLDBERG (0040839)
                                                     Attorney for Defendant




                                                 2
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 3 of 9. PageID #: 49



                                MEMORANDUM IN SUPPORT

   I. STATEMENT OF THE FACTS

       The facts set forth herein have largely been derived from the indictment and police

reports (primarily the Affidavit for Search Warrant submitted on November 29, 2018 by

Detective Nicholas J. O’Hara of the Trumbull County Sheriff’s Office, hereinafter cited as “Det.

O’Hara Aff.”) in this case.

       This matter arose from a drug trafficking investigation of Defendant Wesson. On

November 29, 2018, officers stopped a vehicle driven by Defendant as Defendant was allegedly

departing the “target” residence on Ferndale Avenue. Det. O’Hara Aff. ¶ 22. A canine unit was

called to the location of the traffic stop and, after the canine allegedly alerted to the presence of a

narcotic odor, the vehicle was searched. Id. While the search turned up no drugs, officers located

an “undetermined amount of U.S. currency” on Defendant’s person and in a box found in the

back passenger compartment. Id.

       It is further stated in the Affadavit for Search Warrant (without any corresponding factual

basis) that: “[d]uring the traffic stop, investigators believe there is a likelihood [Defendant]

Wesson had the ability to contact individuals in his Drug Trafficking Organization (DTO) to

alert them of his detainment by police in order for them to retrieve any incriminating evidence

located at the Target Residence.” Id. at ¶ 22. It bears reiterating that this statement is purely

speculative and conclusory, as it was made utterly devoid (to counsel’s current knowledge) of

any supporting factual observations.

       During the traffic stop, law enforcement maintained “visual observation of the Target

Residence.” Id. at ¶ 23. Officers allegedly observed a “gray Mercedes Benz, driven by a known

narcotics trafficker [and occupied by another unidentified black male], arrive at the location.” Id.



                                                   3
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 4 of 9. PageID #: 50



These two individuals were observed by law enforcement to have exited there vehicle. Id. While

it is stated in the affadavit that these individuals were observed “walk[ing] towards the entrance

of the Target Residence,” it is acknowledged that officers “lost sight” of these individuals. Id.

Nevertheless, despite having no specific or direct factual support, the affadavit continues by

stating officers “suspected” the individuals to have entered the residence. Id. It was on this basis

that law enforcement officers entered the residence without first obtaining a warrant. Id.

       The affadavit states that officers entered the residence without a warrant “in an attempt to

prevent the known narcotics trafficker from potentially destroying evidence.” Id. Furthermore,

upon entering, law enforcement “secured the Target Residence in order to prevent the destruction

of evidence.” Id. While doing so, law enforcement allegedly “observed a large quantity of

suspected heroin, cocaine, and on digital scale with unknown powdery substance on the kitchen

island.” Id. Despite securing the residence, the “known narcotics trafficker fled out of the

backdoor of the Target Residence.” Id. The second, unidentified male was held for questioning.

It was only then, with the advantage of having already effectively searched the inside of the

residence, that law enforcement officers sought to (and ultimately did) obtain a search warrant.

   II. LAW AND ARGUMENT

       A. Under the Fourth Amendment to the United States Constitution, Warrantless Searches
          (Here, of a Residence) is Presumptively Unreasonable.

       The Fourth Amendment to the United States Constitution provides that “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. amend. IV; United States v. Johnson, 620 F.3d 685,

690 (6th Cir. 2010). It is well established that the Fourth Amendment protects an individual from


                                                  4
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 5 of 9. PageID #: 51



unreasonable governmental intrusion where there is an expectation of privacy. Katz v. United

States, 389 U.S. 347, 351, (1967). It has become axiomatic in light of this expectation and right

of privacy that the “physical entry of the home is the chief evil against which the wording of the

Fourth Amendment is directed.” United States v. United States District Court, 407 U.S. 297,

313, (1972). Warrantless searches and seizures inside a home are for this reason presumptively

unreasonable. Coolidge v. New Hampshire, 403 U.S. 443, 474-475 (1971); Payton v. New York,

445 U.S. 573, 586 (1980).

       Officers entered the residence on Ferndale Avenue on November 29, 2018 without first

obtaining a warrant. Warrantless entries inside a residence, as set forth above, are presumptively

unreasonable and, in the vast majority of instances, are appropriately deemed unconstitutional.

As such is the case here, the burden falls upon the government, not Defendant, to justify the

intrusion.

       B. The Government Bears the Burden of Overcoming the Presumption of
          Unreasonableness.

       The Fourth Amendment, as set forth above, prohibits the warrantless entry and search of

a home absent exigent circumstances. Payton at 589-590. This exception to the warrant

requirement has been carefully delineated, and applies only to cases in which the exigency of the

surrounding circumstances command immediate action. Minnesota v. Olson (1990), 495 U.S. 91

(emphasis added). In order to overcome the presumption of unreasonableness, the burden is on

the Government, see, e.g., Payton, at 573, to prove the existence of a legitimate exigency, Welsh

at 749-750 (characterizing this as a “heavy burden”). The government cannot in this case

overcome the difficult burden because, among other reasons, the claimed exigency was neither

legitimate nor adequate to justify the intrusion. To the extent the justifications provided by law




                                                 5
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 6 of 9. PageID #: 52



enforcement could be deemed “legitimate,” it is rendered inadequate by virtue of the lack of

immediacy with which action was needed, and due to a lack of probable cause.

                                        “Exigency” defined

       Exigent circumstances arise where "real, immediate, and serious consequences" will

"certainly occur" if a police officer postpones action to obtain a warrant. Welsh v. Wisconsin, 466

U.S. 740 (1984). The “exigencies of the situation” must “. . . make the needs of law enforcement

so compelling that the warrantless search is objectively reasonable under the Fourth

Amendment.” Mincey v. Arizona (1978), 473 U.S. 385, 390, quoting McDonald v. United States

(1948), 335 U.S. 451. Examples of “exigencies” include “[1] hot pursuit of a fleeing felon, [2]

imminent destruction of evidence, [3] the need to prevent a suspect’s escape or the risk of danger

to police or other persons inside or outside the dwelling.” Id., citing Welsh v. Wisconsin, 466

U.S. 740 (1984). None of these exceptions sufficiently justify the intrusion into the residence at

issue in this matter. Based on the search warrant affidavit (¶¶ 22–23), the officers in this matter

apparently relied upon the “imminent destruction of evidence” justification.

                                Imminent Destruction of Evidence

       Under this exigent circumstance exception, there must be an objectively reasonable belief

that (i) someone is indeed inside the residence and that (ii) the destruction of evidence is

imminent. United States v. Straughter, 950 F.2d 1223 (6th Cir. 1991); see also United States v.

Buchanan, 904 F.2d 349 (6th Cir. 1990) (police who believe probable cause to search exists may

not enter the premises of a residence and excuse the failure to get a warrant on the basis they

would have gotten one anyway). In Straughter, supra, several members of a drug conspiracy had

been arrested and others were known to be at large. However, the police had no specific

information that anybody was in the particular residence they searched. Thus, the Straughter



                                                  6
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 7 of 9. PageID #: 53



Court held that entry into this house without a warrant was not justified by the exigent

circumstances exception. See also United States v. Ellis, 499 F.3d 686 (7th Cir. 2007) (the mere

sound of “movement in the house” is not enough to amount to probable cause that evidence was

being destroyed or hidden).

       It therefore follows that, prior to entering, law enforcement agents must have affirmative

proof of the likelihood of destruction of evidence in order to justify a warrantless entry. United

States v. Radka, 904 F.2d 357 (6th Cir. 1990). In Radka, supra, similar to this matter, police

believed they had established a relationship between narcotics and a particular residence and,

based upon having stopped a car approximately 8 miles away from the residence, that individuals

in the residence were likely to destroy evidence. The Radka Court found it was unlikely that any

occupants of the residence were aware of the arrest and thus likely to immediately destroy

evidence.

       Similarly here, the affadavit is without any direct factual observations which support the

claim (made therein) that the two individuals at the residence were notified of Defendant’s

detention. Instead, the affadavit merely suggests a “likelihood” Defendant “had the ability” to

contact these individuals. However, as the Sixth Circuit has previously cautioned, officers must

have more than a mere hunch or suspicion before an exigency can excuse the necessity of

obtaining a warrant. See, e.g., United States v. Bates, 84 F.3d 790, 795 (6th Cir. 1996) (in the

context of executing a search warrant: “[t]he mere possibility or suspicion that a party is likely to

dispose of evidence . . . is not sufficient to create an exigency.”).

       Also similar to this case is United States v. Anderson, 981 F.2d 1560 (10th Cir. 1992). In

Anderson, after conspirators were arrested, police could not state with any level of certainty that

anybody remained inside of a house in which officers’ believed there to be marijuana.



                                                   7
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 8 of 9. PageID #: 54



Nevertheless, the police—worried that coconspirators were indeed still in the house, and that

they would be alerted about the arrests—entered the residence in order to preclude the

destruction of evidence. This was found to be improper because, as the Anderson Court

explained, police must do more than merely suspect that other conspirators remain in the house,

and thus may destroy evidence, before officers can rely on the exigent circumstances exception.

See also, United States v. Finch, 998 F.2d 349, 353 (6th Cir. 1993) (exigent circumstances exist

when officers have a justified belief that those within are “engaged in escape or the destruction of

evidence.”).

       Likewise in this matter, there is no affirmative proof of the likelihood of destruction of

evidence. Here, the affadavit for the search warrant does nothing more than state in conclusory

terms without factual basis that officers “believed” there was a “likelihood” Defendant “had the

ability” to contact other individuals to alert them of his detainment. However, as set forth in

Anderson and Radka, supra, there must be far more than merely suspecting potential destruction

of evidence in order to justify the warrantless entry of a residence. Accordingly, the officers have

failed to satisfy the requirement of this exigent circumstances exception.

       C. Under the Exclusionary Rule, All Evidence Seized from the Residence Must be
          Suppressed As Fruit of an Unconstitutional Search in Violation of Defendant’s
          Rights.

       The exclusionary rule was adopted to effectuate the Fourth Amendment right of all

citizens to be secure in their persons, houses, papers and effects, against unreasonable searches

and seizures. Under this rule, evidence obtained in violation of the Fourth Amendment cannot be

used in a criminal proceeding. This prohibition applies as well to the fruits of the illegally seized

evidence. Mapp v. Ohio, 367 U.S. 643 (1961); Wong Sun v. United States, 371 U.S. 471 (1962).




                                                  8
        Case: 4:19-cr-00309-SL Doc #: 18 Filed: 08/02/19 9 of 9. PageID #: 55



       In this matter, the fruits of the poisonous tree doctrine should be applied to exclude any

and all evidence found in the residence. This is because the seizure was a result of successive

unconstitutional searches. This includes the evidence obtained during the execution of the tainted

search warrant. The evidence obtained while unlawfully present inside the residence was vital to

the issuance of all subsequent search warrants. Thus, after striking the portions of the search

warrant affidavit which relate to the evidence and observations made while unlawfully present

inside the residence (¶ 23), the remaining paragraphs fail to establish probable cause. Thus, all

evidence obtained during the execution of the tainted searched warrants must be suppressed as

fruit of the poisonous tree.

   III. CONCLUSION

       For the foregoing reasons, Defendant, Devontae Wesson, respectfully asks this Court to

grant this motion and to issue an order suppressing any and all, tangible and intangible, evidence

seized by law enforcement from the residence on Ferndale Avenue SW, Warren, Ohio, on the

grounds the evidence was gathered as a result of a succession of unconstitutional searches, in

violation of the rights guaranteed to Defendant by the Fourth Amendment to the United States

Constitution.

                                                      Respectfully submitted,


                                                        /s/ - Michael J. Goldberg
                                                      MICHAEL J. GOLDBERG (0040839)
                                                      THE GOLDBERG LAW FIRM, LLC
                                                      323 Lakeside Avenue, Suite 450
                                                      Cleveland, OH 44113
                                                      Tel: 216-696-4514
                                                      Fax: 216-781-6242
                                                      goldberg@goldberg-lawfirm.com
                                                      Attorney for Defendant




                                                 9
